Judgment reversed, with costs, upon the law and facts, and judgment directed for the defendants dismissing the complaint, with costs. All of the findings of fact from the 5th to the 16th, both inclusive, are disapproved and reversed, and in lieu thereof this court finds and decides that the plaintiff failed to make out a cause of action by clear, convincing and satisfactory evidence, and particularly to establish by the greater weight of evidence that George Green made an agreement, either orally or in writing, conveying or agreeing to convey to the plaintiff the right of way described in the complaint on the north side of said farm or elsewhere, over and across the same, or conveyed or agreed to convey any right, title or interest in or to said farm. All the conclusions of law are reversed and in lieu thereof this court finds and decides that the complaint should be dismissed, with costs. All concur, except Clark, J., who dissents and votes for affirmance.